Name: Council Regulation (EEC) No 1026/83 of 28 April 1983 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 22 May 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/6 Official Journal of the European Communities 30 . 4. 83 COUNCIL REGULATION (EEC) No 1026/83 of 28 April 1983 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 22 May 1983 price for this product must be fixed for the period 1 to 22 May 1983 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (*), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards cauliflowers, from May to April of the following year ; Whereas, therefore, in order to ensure the continuity of cauliflower prices, the basic price and the buying-in Article 1 1 . The basic price and the buying-in price for cauli ­ flowers, in ECU per 100 kilograms net, shall be fixed as follows for the period 1 to 22 May 1983 :  basic price : 18,62,  buying-in price : 8,12. 2 . The prices quoted in paragraph 1 relate to packed cauliflowers 'with leaves' of quality class I. Article 2 The prices quoted in Article 1 ( 1 ) do not include the cost of the packaging in which the product is presented. Article 3 This Regulation shall enter into force on 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1983 . For the Council The President I. KIECHLE (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (J) OJ No L 190 , 1 . 7 . 1982, p. 7 . 0 OJ No C 32, 7 . 2 . 1983, p. 29 . (4) OJ No C 96, 11 . 4 . 1983, p. 54 . 0 OJ No C 81 , 24 . 3 . 1983, p. 6 .